DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 5 is objected to because of the following informalities:  missing a period.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  line 1 “comprises;” should read “comprises:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " the beam-former " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	The limitation “an optical data” in lines 2, 4, 5, 6, 7-8, 10, 13 and 16 of claim 9 and lines 2 and 8 of claim 11 lacks clarity. It is not clear if these are referencing the same optical data or if there are multiple instances of optical data. For the purpose of this Office Action, as best understood, the limitations subsequent to the first iteration will be interpreted to read, “the optical data” to reference the same optical data and restore clarity.
The limitation “an acoustic data” in lines 2, 4, 5, 6, 8, 10, 13-14 and 17 of claim 9, in lines 2 and 9 of claim 14 and in line 8 of claim 13 lacks clarity. It is not clear if these are referencing the same acoustic data or if there are multiple instances of acoustic data. For the purpose of this Office Action, as best understood, the limitations subsequent to the first iteration will be interpreted to read, “the acoustic data” to reference the: same acoustic data and restore clarity.
The limitations “a computer system" in lines 4 and 5 of claim 9 and “a computer’ in line 7 of claim 8 lacks clarity. It is not clear if these are referencing the same computer/computer system or if there are multiple computers. For the purpose of this Office Action, as best understood, the limitations subsequent to the first iteration will be interpreted to read, “the computer system” to reference the same computer system and restore clarity. 
Claim 9 recites the limitation " the second threat level " in lines 18-19 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “a control subsystem” in lines 3, 6 and 8 of claim 10 lacks clarity. It is not clear if these are referencing the same control subsystem or if there are multiple control subsystems. For the purpose of this Office Action, as best understood, the limitations subsequent to the first iteration will be interpreted to read, “the control subsystem” to reference the same control subsystem and restore clarity.
 The limitation “a beam-steering computer” in line 3-4, 6-7 and 8-9 of claim 10 lacks clarity. It is not clear if these are referencing the same beam-steering computer or if there are multiple beam-steering computers. For the purpose of this Office Action, as best understood, the limitations subsequent to the first iteration will be interpreted to read, “the beam-steering computer” to reference the same beam-steering computer and restore clarity.  
Claims 10 and 11 recite the limitation "the command" in lines 11 and 18, respectively.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “a non-lethal reactive deterrence defense system” in line 22 of claim 9, lines 9-10 of claim 10 and line 16 of claim 11 lacks clarity. It is not clear if these are referencing the same non-lethal reactive deterrence defense system or if there are multiple non-lethal reactive deterrence defense system. For the purpose of this Office Action, as best understood, the limitations subsequent to the first iteration will be interpreted to read, “the non-lethal reactive deterrence defense system” to reference the same non-lethal reactive deterrence defense system and restore clarity. 
The limitation “a second threat level” in line 8 of claim 14 lacks clarity. It is not clear if this is referencing the same second threat level as in lines 18-19 of claim 9 or if there are multiple second threat levels. For the purpose of this Office Action, as best understood, the limitation subsequent to the first iteration will be interpreted to read “the second threat level” to reference the same second threat level and restore clarity. 
The limitation “known optical data and acoustic data” in lines 5-6 of claim 11 lacks clarity. It is not clear if these are referencing the same known optical data and known acoustic data as in lines 10-11 of claim 9 or if there are multiple known optical data and known acoustic data. For the purpose of this Office Action, as best understood, the limitation will be interpreted to read, “the known optical data and the known acoustic data” to reference the same known optical data and known acoustic data and restore clarity. 
The limitation “an appropriate response” in line 18 of claim 9 and line 10 of claim 17 lacks clarity. It is not clear if these are referencing the same appropriate response or if there are multiple appropriate responses. For the purpose of this Office Action, as best understood, the limitation subsequent to the first iteration will be interpreted to read, “the appropriate response” to reference the same appropriate response and restore clarity. 
The limitation “an instruction” in line 20 of claim 9 and line 12 of claim 11 lacks clarity. It is not clear if these are referencing the same instruction or if there are multiple instructions. For the purpose of this Office Action, as best understood, the limitation subsequent to the first iteration will be interpreted to read “the Instruction” to reference the same instruction and restore clarity. 
The limitation “a threat level” in line 7 of claim 9, in lines 1 and 2 of claim 13 and in lines 7 and 2 of claim 18 lacks clarity. It is not clear if these are referencing the same threat level or if there are multiple threat levels. For the purpose of this Office Action, as best understood, the limitations subsequent to the first iteration will be interpreted to read “the threat level" to reference the same threat level and restore clarity. 
The limitation “the threat” in line 2 of claim 16 lacks antecedent basis. For the purpose of this Office Action, as best understood, the limitation will be interpreted to read, “a threat” to restore antecedent basis. 
The limitation “the NLRD subsystem’ in line 4 of claims 7, 19 and 20 lacks antecedent basis. For the purpose of this Office Action, as best understood, the limitation will be interpreted to read, “the non-lethal reactive deterrence defense system” to restore antecedent basis. 
The limitation “a beam of energy” in line 2 of claim 19 and lire 2 of claim 20 lacks clarity. It is not clear if these are referencing the same beam of energy or if there are multiple beams of energy. For the purpose of this Office Action, as best understood, the limitation subsequent to the first iteration will be interpreted to read, “the beam of energy” to reference the same beam of energy and restore clarity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (Schneider; US Patent No. 9,589,448 B1).
As per claim 1, Schneider discloses a public area defense system, comprising: 
a non-lethal reactive deterrence defense subsystem (col. 8, lines 18-27); 
an optical subsystem operably coupled to the non-lethal reactive deterrence defense subsystem (Fig. 2; col. 8, lines 28-33); 
an acoustic subsystem operably coupled to the non-lethal reactive deterrence defense subsystem (Fig. 2; col. 10, lines 11-15); and 
a computer subsystem in communication with each of the non-lethal reactive deterrence defense subsystem, the optical subsystem, and the acoustic subsystem (Fig. 2; col. 8, lines 18-33; col. 10, lines 11-15: processing system 290 in communication with the self-defense mechanisms, the camera component and the sound generator); 
wherein each of the non-lethal reactive deterrence defense subsystem, the optical subsystem, and the acoustic subsystem is operable to interact with an actor (col. 8, lines 18-33; col. 10, lines 11-15: the self-defense mechanisms deter and/or disable a potential assailant (actor), the camera component identifies and tracks the potential assailant, the sound generator broadcasts warnings to the potential assailant).
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon-Carroll et al. (Gordon-Carroll; US Pub No. 2017/0337790 A1).
As per claim 9, Gordon-Carroll discloses a method of deterring an actor in a public area, the method comprising: 
receiving at least one of an optical data through an optical subsystem and an acoustic data through an acoustic subsystem (paragraph [0050], lines 1-4; paragraph [0080], lines 8-9); 
sending the at least one of an optical data and an acoustic data to a computer system (paragraph [0059], lines 14-25; paragraph [0064]); 
receiving, at a computer system, the at least one of an optical data and an acoustic data (paragraph [0064]); 
processing the at least one of an optical data and an acoustic data (paragraph [0063], lines 1-5); 
determining, at a computer, a threat level to the public area by the at least one of an optical data and an acoustic data to the public area (paragraph [0096]-[0098]: determining a threat level to the neighborhood by the data from sensors in the neighborhood), wherein the determining comprises: 
comparing the at least one of an optical data and an acoustic data to known optical data and known acoustic data stored in a database accessible by the computer system (paragraph [0074]; paragraph [0094]); 
recognizing any matches between the at least one of an optical data and an acoustic data and the known optical data and the known acoustic data stored in the database accessible by the computer system (paragraph [0094]); 
assigning a first threat level to the matches of the at least one of an optical data and an acoustic data based on the recognized matches (paragraphs [0094] and [0098]: assigning a high threat level when the event is identified as a crime being committed); 
determining an appropriate response based on at least one of the first threat level or the second threat level (paragraph [0098]: triggering specified actions based on the high threat level); and 
upon determining the appropriate response, sending an instruction, by the computer system, the instruction containing the appropriate response, to at least one of the acoustic subsystem and a non-lethal reactive deterrence subsystem to carry out the instruction (paragraph [0144]: upon triggering the specified actions, sending an alert (instruction) containing the specified actions, by the computing device, to speakers (acoustic subsystem) outside a house, to be broadcast). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Bowers et al. (Bowers; US Pub No. 2015/0334487 A1) and Fleizach et al. (Fleizach; US Pub No. 2009/0254345 A1).
As per claim 2, Schneider teaches the system of claim 1, further comprising: 
an image processor in communication with the optical subsystem (col. 9, lines 43-65); 
a control driver subsystem in communication with each of the non-lethal reactive deterrence defense subsystem, the optical subsystem, and the acoustic subsystem (Fig. 2; col. 8, lines 53-55; col. 10, lines 11-13).
Schneider does not expressly teach a beam-steering computer in communication with the control driver subsystem; 
a text-to-speech computer in communication with the acoustic subsystem; and 
an acoustic processor in communication with the acoustic subsystem.
Bowers teaches a beam-steering computer in communication with the control driver subsystem (paragraph [0067])… and 
an acoustic processor in communication with the acoustic subsystem (paragraph [0068]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the acoustic transducer system as taught by Bowers with the sound generator of Schneider, in order to provide the advantages of compact and light acoustic signal propagation with steering so as to aim the warning sounds at the potential assailant and potentially utilize higher intensity sounds directed at the potential assailant as potential deterrents.
Fleizach teaches a text-to-speech computer in communication with the acoustic subsystem (paragraphs [0036] and [0037]: a host computer 101 having a text-to-speech application 103 in communication with an audio output device 117).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the text-to-speech applications as taught by Fleizach with the processing system of Schneider, in order to provide the advantages of custom warnings an in the moment warnings through texting systems on a mobile phone.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Schmalenberg (US Pub No. 2017/0350965 A1).
As per claim 5, Schneider teaches the system of claim 1.
Schneider does not expressly teach wherein the optical subsystem comprises: 
a detector; 
a beam-steerer operably coupled to the detector, wherein the beam-steerer is a metamaterial layer; 
a beam-former operably coupled to the detector and operably coupled to the beam-steerer.
Schmalenberg teaches wherein the optical subsystem comprises: 
a detector (paragraph [0034]: photodetector 40); 
a beam-steerer operably coupled to the detector (Figs. 3 and 5; paragraphs [0033]-[0034]: lenslets 16 (beam-steerer) pass receive beams to the photodetector 40), wherein the beam-steerer is a metamaterial layer (Fig. 5; paragraph [0042]: lenslets 16 comprise a substrate 50 of metamaterial 48); 
a beam-former operably coupled to the detector and operably coupled to the beam-steerer (Figs. 3 and 5; paragraph [0033]: laser generating unit 30 (beam-former) generates a laser beam which is scattered to pass through the lenslets 16 and which laser beam is fed to the photodetector 40 to process timing).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the LIDAR systems as taught by Schmalenberg with the optical systems of Schneider, in order to provide the advantages of measuring distances to both a user and potential assailants within the field-of-view, and permitting detection of relative movement of the same.
As per claim 6, Schneider teaches the system of claim 1.
Schneider does not expressly teach wherein the optical subsystem further comprises Light Detection and Ranging (LiDAR) system integrated with the beam-former, the LiDAR system operable to send a beam generated by the optical subsystem and to receive a reflected beam.
Schmalenberg teaches wherein the optical subsystem further comprises Light Detection and Ranging (LiDAR) system integrated with the beam-former (Abstract; Fig. 5; paragraph [0031]: wide-field-of-view LIDAR system comprises a LIDAR system comprising the laser generating unit), the LiDAR system operable to send a beam generated by the optical subsystem and to receive a reflected beam (paragraphs [0031], [0033] and [0034]: the LIDAR system 10 comprises an electronic laser scan transceiver chip 12 capable of transmitting a laser beam and receiving a receive beam (reflected beam)).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement LIDAR systems as taught by Schmalenberg with the optical systems of Schneider, in order to provide the advantages of measuring distances to both a user and potential assailants within the field-of-view, and permitting detection of relative movement of the same.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Bily et al. (Bily; US Patent No. 9,450,310 B2) and Brown (US Patent No. 8,049,173 B1).
As per claim 7, Schneider teaches the system of claim 1. Schneider additionally teaches wherein the non-lethal reactive deterrence defense subsystem comprises: a source operable to form energy (the self-defense mechanisms include an energy device 805; figure 12; column 8, lines 24-27) and the non-lethal reactive deterrence defense subsystem is operable to direct to the actor (the self defense mechanisms are used to disable the potential assailant; column 8, lines 24-27; column 42, lines 26-27). 
Schneider fails to disclose a beam-former operably coupled to the source, wherein the beam-former is a metamaterial layer; and a beam-steerer operably coupled to the beam-former, wherein the beam-steerer is a metamaterial layer and wherein the beam-steerer is operable to direct the bean of energy to a target.
However, Bily teaches a beam-former operably coupled to the source (a wave-propagation structure (beam former) coupled to feeds (source); column 7, lines 7-24), wherein the beam-former is a metamaterial layer (the wave-propagation structure is implemented as a microstrip including complementary metamaterial elements (metamaterial layer): column 7, tines 25-32); and a beam-steerer operably coupled to the beam-former (the wave-propagation structure includes structures to steer a beam (beam-steerer) in conjunction with the feeds and an antenna controller configure and adjust antenna radiation patterns corresponding to direction and shape of a beam: column 13, lines 35-65), wherein the beam-steerer is a metamaterial layer (the wave-propagation structure including structures to steer a beam is implemented as a Microstrip including complementary metamaterial elements (metamaterial layer); column 7, lines 25-32).and wherein the beam-steerer is operable to direct the beam of energy to a target (with the antenna controller the Wave-propagation structure including structures to steer a beam tracks the motion of a nonstationary target maintaining a pointing lock; column 13, line 66 to column 4 4, line 11; column 15, lines 16-23). 
It would have been obvious to one of ordinary skiff in the art at the-time of the invention to modify the energy device of Schneider to provide a surface scattering antenna, as taught by Bily, in order to provide the advantages of compact and light wave-propagation with steering so as to aim the energy device at the potential assailant. 
Schneider fails to teach a source operable to operate at 95 Gigahertz “GHz” and form a beam of energy at 95 GHz.
However, Brown teaches a source operable to operate at 95 Gigahertz “GHz” and form a beam of energy at 85 GHz (an electromagnetic energy source 310 generates a directed energy beam of electromagnetic energy operable at a frequency of 95 GHz; column 5, fines 14-46). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the energy output of the energy device of Schneider to provide a directed energy weapon, as taught by Brown, in order to provide the advantages of a non-lethal pain inducing deterrent to the potential assailant also known as “active denial’ systems in the art (see Brown, column 1, lines 22-28).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Bowers.
As per claim 8, Schneider teaches the system of claim 1. Schneider additionally teaches wherein the acoustic subsystem comprises: a source (sound generator comprises a speaker, figure 2; column 19, lines 7 1-15); and is operable transmit at least one acoustic signal to the actor (provide a warning sound to a possible assailant; column 10, lines 11-15). 
Schneider fails to teach a detector and source, a beam-former operably coupled to the detector and source, wherein the beam-former is a metamaterial layer; and a beam-steerer operably coupled to  the beam-former, wherein the beam-steerer is a metamaterial layer and is operable to direct at least one acoustic signal to a target. 
However Bowers teaches a detector and source (a transmitter 212 and a receiver 213; figure 2; paragraph [0087]), a beam-former operably coupled to the detector and source (the transmitter 212 and the receiver 213 are coupled to through a common port 240 array of sub-wavelength transducer elements 220 act as sound electromagnetic energy transducers in both directions and form acoustic beams; paragraphs [0019]-[0020] and [0067]-[0069]), wherein the beam-former is a metamaterial layer (the array of sub-wavelength transducer elements 220 comprises tunable active acoustic. metamaterial transducers in a continuous surface; paragraph [0036] and [0038]); and a beam-steerer operably coupled to the beam-former (the array of sub-wavelength transducer elements 220 are dynamically modified to create a directional beam-formed acoustic transmission, i.e. form and steer the acoustical beams: paragraph [0069]), wherein the beam-steerer is a metamaterial layer (the array of sub-wavelength transducer elements 220 comprises tunable active acoustic metamaterial transducers in a continuous surface; paragraph [0036] and [0038]) and is operable to direct at least one acoustic signal to a target (the array of sub-wavelength transducer elements 220 are dynamically modified to dynamically change the direction intensity, focus, frequency, phase, and/or other characteristic of the acoustic transmission pattern 475; paragraph [0069]-[0070]).
It would have been obvious to one of ordinary skill in the art at-the time of the invention to modify the sound generator of Schneider to provide an acoustic transducer system, as taught by Bowers, in order to provide the advantages of compact and light acoustic signal propagation with steering so as to aim the warming sounds at the potential assailant and potentially utilize higher intensity sounds directed at the potential assailant as potential deterrents. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steeves (US Patent No. 6,876,302 B1): similar inventive concept
Gallivan et al. (US Pub No. 2005/0156743 A1): similar inventive concept
DiPoala (US Pub No. 2010/0128123 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684